Case: 21-10741     Document: 00516257131         Page: 1     Date Filed: 03/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 March 28, 2022
                                  No. 21-10741
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Kamau Alan Israel,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:14-CR-240-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Kamau Alan Israel, federal prisoner # 48851-177, appeals the district
   court’s denial of his motion for compassionate release under 18 U.S.C.
   § 3582(c)(1)(A). He argues that he has shown extraordinary and compelling
   reasons warranting compassionate release due to his medical conditions and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10741      Document: 00516257131           Page: 2   Date Filed: 03/28/2022




                                     No. 21-10741


   lingering symptoms from a COVID-19 infection. He further asserts that he
   does not pose a danger to the community as long as he is medicated for his
   schizophrenia.
          We review the district court’s decision to deny a prisoner’s motion
   for compassionate release for an abuse of discretion.        United States v.
   Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). The district court found that
   Israel failed to show extraordinary and compelling reasons for release and,
   alternatively, that it would not reduce Israel’s sentence as the 18 U.S.C.
   § 3553(a) factors did not weigh in favor of release.
          Israel has not shown that the district court abused its discretion in
   finding that the § 3553(a) factors weighed against his release. See Chambliss,
   948 F.3d at 693-64. The district court judge—who also presided over Israel’s
   sentencing—was uniquely situated to apply and balance the § 3553(a) factors
   in considering whether compassionate release was warranted. Id. at 693.
          The district court’s judgment is AFFIRMED.




                                          2